EXHIBIT 10.3

(Convenience Translation)

AMENDMENT AGREEMENT NO. 1

TO THE

AMD FAB 36 HOLDING COST PLUS REIMBURSEMENT AGREEMENT

dated 21 April 2004

between

AMD FAB 36 HOLDING GMBH

and

ADVANCED MICRO DEVICES, INC.



--------------------------------------------------------------------------------

This AMENDMENT AGREEMENT NO. 1 TO THE AMD FAB 36 HOLDING

COST PLUS REIMBURSEMENT AGREEMENT DATED 21 APRIL 2004 is made

between

AMD FAB 36 HOLDING GMBH

Wilschdorfer Landstr. 101, 01109 Dresden

- hereinafter referred to as “AMD Fab 36 Holding” -

and

Advanced Micro Devices, Inc.

One AMD Place, Sunnyvale, California 94088,

United States of America

- hereinafter referred to as “AMD Inc.” -



--------------------------------------------------------------------------------

RECITALS

WHEREAS, AMD Fab 36 Holding and AMD Inc. are parties to the AMD Fab 36 Holding
Cost Plus Reimbursement Agreement dated 21 April 2004 (the “AMD Fab 36 Holding
Cost Plus Reimbursement Agreement”);

WHEREAS, the parties now wish to amend the AMD Fab 36 Holding Cost Plus
Reimbursement Agreement, particularly with respect to invoicing and payment in
US-Dollar and the calculation of Total Costs;

NOW, THEREFORE, in consideration of the above, the parties hereto agree as
follows:

ARTICLE I

Amendments to the AMD Fab 36 Holding Cost Plus Reimbursement Agreement

Section 1.01. Amendment of Section 2.01 (b) sentence 1. Section 2.01 paragraph
(b) sentence 1 of the AMD Fab 36 Cost Plus Reimbursement Agreement shall be
deleted and replaced by the following:

“In aggregate, AMD Inc. agrees to make payments to AMD Fab 36 Holding which in
terms of their amount, currency and due date shall correspond to all payments
due and to be made by AMD Fab 36 Holding to AMD Fab 36 under the AMD Fab 36 Cost
Plus Reimbursement Agreement”.

Section 1.02. Amendment of Section 2.03 (a). Section 2.03 paragraph (a) of the
AMD Fab 36 Holding Cost Plus Reimbursement Agreement shall be deleted and
replaced by the following:

 

  “(a) AMD Inc. shall pay to AMD Fab 36 Holding the Selling Price Per Wafer for
all Products shipped by AMD Fab 36 Holding prior to the purchase price due date
for such Products under the AMD Fab 36 Cost Plus Reimbursement Agreement (if AMD
Fab 36 or AMD Fab 36 Holding notifies this reasonably in advance) within 30 days
after receipt of invoices denominated in Euro or US-Dollar from AMD Fab 36
Holding in accordance with this Section 2.03. The invoice amount in US-Dollar
results from the conversion of Euro to US-Dollar at the average rate of exchange
as derived from Bloomberg and provided by SAP (or an equivalent accounting
system) for the accounting Month. AMD Fab 36 Holding shall be entitled to issue
invoices to AMD Inc. on a monthly basis.”.

 

1



--------------------------------------------------------------------------------

Section 1.03. Amendment of Section 2.04. Section 2.04 of the AMD Fab 36 Holding
Cost Plus Reimbursement Agreement shall be deleted and replaced by the
following:

“Section 2.07. Method of Payment. Payments under this Agreement from AMD Inc. to
AMD Fab 36 Holding, if made other than by set-off permitted by Section 2.03,
shall be deposited into an account of AMD Fab 36 Holding at Dresdner Bank AG,
Dresden Branch or such other account of AMD Fab 36 Holding specified by AMD Fab
36 Holding with the prior written consent of the Facility Agent (a copy of which
consent shall be delivered by AMD Fab 36 Holding to AMD Inc.) with not less than
15 days written notice to AMD Fab 36 Holding, and all such payments shall be
made in Euro, or in US-Dollar, or a combination of Euro and US-Dollar, in each
case at the option of AMD Fab 36 Holding. Is the payment made in a currency
deviating from the invoice currency, the relevant payment amount results from
the conversion with the exchange rate of the invoicing according to Section 2.03
(a)”.

ARTICLE II

Amendments to the AMD Fab 36 Cost Plus Reimbursement Agreement

Section 2.01. AMD Inc. and AMD Fab 36 Holding acknowledge, and consent to, the
amendment of the AMD Fab 36 Cost Plus Reimbursement Agreement dated as of today.

ARTICLE III

Miscellaneous

Section 3.01. This agreement is governed by the law of the Federal Republic of
Germany. Application of the UN Convention on Contracts for the International
Sale of Goods of 11 April 1980 is expressly excluded.

Section 3.02.

a) The parties shall endeavor to reach an amicable settlement of any dispute
arising out of or in connection with this agreement and its implementation,
including any question regarding its existence, validity, termination or its
performance, or in connection with arrangements regarding the performance of
this agreement.

b) If any party declares that a reasonable attempt at amicable settlement of a
dispute mentioned in sub-section a) has failed, such dispute shall be finally
resolved by arbitration, to the exclusion of the courts of regular jurisdiction,
under the Rules of Arbitration (Schiedsgerichtsordnung) of the German
Arbitration Board (“Deutsche Institution für Schiedsgerichtswesen e.V.”) , by
three arbitrators. The place of arbitration shall be Dresden, Germany. The
German Code of Civil Procedure shall apply where the Rules of Arbitration are
silent.

 

2



--------------------------------------------------------------------------------

c) The language to be used in the arbitration proceedings shall be German and
all documents written in a language other than German shall be translated into
the German language for the arbitration proceedings, unless otherwise decided by
the parties to the arbitration proceedings.

d) The arbitral awards shall be substantiated in writing. The arbitration
tribunal shall decide on the matter of costs of the arbitration and on the
allocation of expenditure among the respective parties to the arbitration
proceedings.

Section 3.03. The German version of this agreement shall be controlling.

Section 3.04. No modifications or amendments to this agreement shall be binding
unless in writing. This requirement of written form may only be waived in
writing.

Section 3.05. If present or future terms of this agreement are invalid or
unenforceable in whole or in part or lose their validity or enforceability at a
later date, this shall not affect the validity of the remaining provisions
hereof. The same shall apply insofar as it transpires that there is a gap in
this agreement. The invalid or unenforceable provision shall be replaced, or the
gap filled, by a reasonable provision which, to the extent legally permissible,
comes closest to what the contracting parties intended or would have intended in
accordance with the meaning and purpose of this agreement, had they considered
the point upon conclusion hereof. This also applies if the invalidity of a
provision results from a degree of performance standardized hereunder (set
period, date); in such cases a legally permissible degree of performance or time
(set period, date), coming as close as possible to the intentions, shall replace
what was agreed.

Section 3.06. In case of disputes arising among the parties hereto due to
Sections 2.04 and 2.05 above, the arbitration tribunal (Section 3.02) shall be
entitled to determine with binding force the provision which is to apply
thereunder.

Section 3.07. All terms and conditions of the AMD Fab 36 Holding Cost Plus
Reimbursement Agreement other than those amended pursuant to Article I hereof
shall remain unchanged.

Section 3.08. This agreement shall take effect as of 1 January 2006.

[Signature page to follow]

 

3



--------------------------------------------------------------------------------

September 28, 2006

 

/s/ Hollis O’Brien

   

/s/ Hans R. Deppe

Advanced Micro Devices, Inc.     AMD Fab 36 Holding GmbH Hollis O’Brien     Dr.
Hans-Raimund Deppe Corporate Vice President     Managing Director Secretary,
Chief Governance Officer    

 

4